Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The left side view of Reproduction 1.7 of the disclosure is objected to because it appears to be a duplicate of the left side view of Reproduction 1.6.  Duplicate images must be removed/cancelled from the disclosure. 
Rejection under 35 U.S.C. 112, first and second paragraphs
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling because the specification states, “The shaded gray parts are not part of the claimed design.”  This statement can be interpreted in different ways that could lead to a confusion of the claimed design.  
The statement may be directed towards the very lightly shaded transparent areas of the claim that consist of:  The front bucket and arm assembly, the rear swing arm and bucket assembly, and the wheels. 
Refer to the highlighted areas on the following page showing the very light gray areas of the claim. Applicant is encouraged to also refer to the full color images in the application.
                    
    PNG
    media_image1.png
    800
    1102
    media_image1.png
    Greyscale

Because the statement does not limit itself to the very light portions described above, it is possible that someone viewing the claim may attempt to apply this disclaimer to the shaded portions of the claim found in the cab, fenders, and lower body portions of the claim that show the frame and axle assemblies.
The lightly shaded areas that overlap the color and black & white portions of the claim may also lead to confusion of the claimed design.
To overcome the rejection, it is suggested applicant describe the unclaimed subject matter in a more precise manner to remove any doubt as to the exact claimed areas vs unclaimed areas.  The following statement is suggested:
-- The very lightly shaded portions of the claim consisting of: the four wheels, front bucket and arm assembly, the rear swing arm and bucket assembly form no part of the claimed design.  The shadow cast at the bottom of the figures forms no part of the claimed design. 
The areas of the claim consisting of the cab, hood, and body of the excavator portion shown in full color with black and white areas shown in full values represent the claimed design. It is understood that there is a slight color variation that occurs where the unclaimed areas overlap the claimed portion of the design. This variation simply shows unclaimed portions in an environmental setting and does not alter the claimed areas. --
Reproduction Descriptions
The specification is lacking the required reproduction descriptions.  To overcome this, the following format is suggested:
 -- Figure 1.1 is a left rear perspective view of an excavator showing our new design.
   Figure 1.2 is a right rear perspective view of an excavator.
   Figure 1.3 is a left front perspective view of an excavator.
   Figure 1.4 is a right front perspective view of an excavator.
   Figure 1.5 is a top view of an excavator.
   Figure 1.6 is a left side view of an excavator. --
(NOTE: the suggested description for reproduction 1.7 has been left out as it appears to be the same view shown in figure 1.6.)
	Certified Foreign Copies
The Foreign Priority papers filed are not acceptable because they are a copy of the certificate of registration.  In order for the certified foreign documents to be acceptable, applicant must file certified copies of the application. The certificate of registration does not fulfill this formal requirement.
Hague – Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e.; a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See. 37 CFR 1.33(b).
The claim stands rejected under 35 U.S.C. 112, first and second paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023. The examiner can normally be reached M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached on 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A GOODWIN/               Primary Examiner, Art Unit 2916